UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEW JERSEY
In Re: Dina Starke and Chapter 13
Brian K. Starke
Debtors Case No. 18-12205

AFFIDAVIT OF BRITTANY HEIDENREICH

I, Brittany Heidenreich, am a Bankruptcy Agent for Ally Servicing LLC. Ally Servicing
LLC is the authorized servicer for Ally Financial (hereinafter “Creditor”) and I am
authorized to act as the Creditor's representative. I declare under penalty of perjury that
the following is true and correct based upon my personal review of certain business
records maintained by Creditor relating to the subject account. That I am informed and
believe such business records were made at or near the time by, or from information
transmitted by, a person with knowledge, kept in the ordinary course of Creditor's
regularly conducted business activity.

1. On February 20, 2016, BRIAN STARKE and DINA STARKE entered into a retail
installment sale contract (hereinafter “Contract”) with dealer for the purchase of the
following collateral: 2016 CHRYSLER TOWN & COUNTRY VIN
2C4RC1BGXGR189111 (hereinafter “Collateral”), The Contract calls for
consecutive monthly payments of $609.70. Dealer thereafter assigned the Contract
and title to Creditor, which holds a security interest in the Collateral. True and
correct copies of the Contract and title are attached hereto as Exhibits A and B.

2. The fair market value of the Collateral is $15,925.00,

3. The net payoff owing under the contract, including any accrued late and/or unpaid
charges, totals $28,880.09.

4. Creditor has not been able to verify whether appropriate insurance coverage exists
protecting its Collateral, as required by the Contract.

5. The Debtor’s Plan provides for payment of Creditor’s secured claim directly by
Debtor with pre-petition arrearages to be paid through the Plan by the trustee.

6. The Contract is in default and currently due for the January 5, 2019 payment.
Contractually, the pre-petition defaults total $415.93 and the post-petition payment
defaults total $6,528.37. Post-petition funds totaling $6,865.93 have been received
and credited to the account. The total defaults (pre and post-petition) under the
Contract including any accrued late and/or unpaid charges total $6,944.30,

Dated: December 4, 2019 By: oa

Brittany Heidenreich

 

Subscribed and sworn to before me

on Qe cembe- 4, FOG.

Notay =~

ROCHELLE JENNINGS
Notary Public
State of h esota
My Commission Expires
January 31, 2021

     

 

 
IDTAM. WWD IALLMEN| SALE CONIHACT
SIMPLE FINANCE CHARGE

 

 

Dealer Numbe Contract Number
Buyer Name and Address ~ Co-Buyer Name and Address Sallor-Creditor (Nama and Address)
(including County and Zip Cade) GLOUCESTER, {including ‘County arid Zip Codey ‘ SLOUCESTER| ”
BRIAN STRRKE DING STARKE fier Send WT. EPHRAIM CHRYSLER DODGE
968 KINGS HWY 968 KINGS HWY 620 N. BLACK HORSE PIKE
THOROFARE, NJ @8@86 THOROFARE, NJ a80a6 MOUNT EPHRAIM, NJ @8@59

 

 

‘You, the Buyer (and Co-Buyer, if any), may buy the vehicle below for cash or on cradil. By signing this contract, you choose to buy tha vehicle
* 9n credit under the agreements on the front and back of this contract. You agree to pay the

Contract) the Amount Financed and Finance Charge in U.S. funds Sccording to the payment schedule below. We will figure your finance charge on
a daily basis, The Truth-in-Lending Disclosures below are part of this contract. e

 

 

 

 

 

 

 

 

 

 

      

     
 

 

 

 

Your Payment Schedule Will Be:

 

 

 

 

 

 

 

Mf ay insurance is
ceriicales irom the named insurance con "panies
. Pagmence Paahuas mate Geteribe the teres and candions, i
Monthly beginning 7
84 609.70 * @4/O5/2016 » Check the insurance you want and sign below:
: |. Optional Credit Insurance.
Na- AN eg cues Oi cresttite: CI ewer OI co-Biyer [2 om
8 : Cees oan: Caner Cicosye Gaon |.
Or As Follows: fe] Promium: NA-
NAL | | > Croat ites ——

 

 

$
{Late Charge. It payment 1s not received in ful within 10 _ cays ater itis dve, you wil pay alate charge of nggpnes Company Name
—5_ % of tho part of the payment that is late st the vehicle is primarily for personal, family, or household use | * |, nae —

ard the cash priea it § 10,000 _or toes, the charge for asc ite payroant willbe $10 Ben Hep Ottce Aadress poe 2
Prepayment. f you pay off all your debe early, you wil not have to pay @ panty aia

 

 

 

  

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

‘Security Iinterast. You are giving ‘a Security interest in the vehicle boing purchased, a (Cred lio insurance and cred dix instance are not
Additfonal Information: See this. contract for mare information including information aout nonpayment, Schorort el eaten ees ae
. the fata ed |
Gelault, any required repayment in full betote tha Scheduled tata and security interest. eran ne aren Com te coca pple ol
arc acer cena ae A tn barat
ITEMIZATION OF AMOUNT FINANCE. 5, Mas te a 2° 34074263: .| | ctiteamounn financed you de Tha nacones pays onty Ihe
1 Cash Price including §____"" "sales tax $s amount you watld ow if you paid all your paymaris on ba.
scheduled dul
2 al Dowronm3bg § -RAM t= 1500 4 under fis contac! whe you ae Seabed Tatton
Veer (akay Today ‘ Spares lone aed wy Racenee
* companies may hrthar at hm coverage
Gross Trade-in Alewanca fe al dey res See the polices or
overage | aed
Less Pay Ol Made By Setisr for crt Me Inaarcs aed ied Gansy
Equals Net Trade In ‘Thaarce at on Fergal! ce Gate telat
ca 2 unless a dferent rm far ingurance Ie shown bate.
othe: __ REBATE (S) ne
eae RST So ce > Q@@ +
(total downpayment is negative, enter "0" and $60 4J below) Saar: ay
2) Unpaid Balance of Cash Price (1 miaus 2) $. 283
4 Other Charges Including Arounts Paid to Others an Your Beha
(Sellet may koep part of these amounts): :
‘A Coat al Optional Credit Insurance Paid to Ingurance hs Ofer Optional Insurance,
Company or Companies ali yo Sie
Lie : Type of insurance Tem
- B Other Optional I ; Insurance Gopppany Name :
© Official Foas Pald to Gowammant :
; : a
a a ars eae :
» for NAS a 38 WA Qo Nt
i = = = ee Serig BBB. BO ys ; Type otingurance: “tm
E Supplemental Tie Fee a ee, 6a Promums NA yA -
E ——— ‘§ 5 {neuranea Company Name ————
a ent ne ioe $s Eee ‘ => eo
Hi. Goverment License andor Registration Fees Home Otfioa =
NA - $419.95 nas

 

a
1 Government Cartificate of Title Fe = i Geet onicnal watrance i et
YJ Other Charges (SaDer must identify wha ié paid anc a fscur hte Sed saponl parece lah ks ee
unless You sign and agree to pay the extra coat

wee +e Pig rb ertense Baaren aut) __ |_| taaret stance chet above

 

 

 

 

 

 

 

 

ip AT YFEE 5 299 0G |x NA - NA

NA tor NA . 5 NA Bye Spaue Dt

~ i nL eNAans See en 3. aaa
a ———. PES | Tx NA”
vo NA toc NA $ wm CS Co- Buyer Signature Date
a = for NA = ° $ NAY | eee ee ee
io NA a for NA 5 NA ._|. | eturmed chock charge: You agroe to pay a charge
1 NA x i is 1 $___20 ___ if ary chock you give us is
Total Over Charges and Amounts Paid to Others an Your Behall $. = (ay | -
5 Amaunt Financed i3 + 4) : 2 Se Ae Selma ke mace.

 

 

* OPTION: SHADY Pe Tinance charge tthe Amount Financed, item paid in ull on or bole
NA. Year NA", se.ens writs NA

 

 

CO wihis box is checked, the following late charge applies to vohicies purchased Primarily for business or

 

agricultural use. ms
Ma payment isnot received in tol within NA gays attr itis dup, you wil pay a inte charge
os___NA oy “%ol the pat of'the paijet thats late, whichavor Is tees,

 

i this bex Is not chacked, the late charge in the “Federal Truth-in-Londing Disclosures” stil apalias.

OPTIONAL GAP: 7 i Wed unless you sign below ard apres to poy the exia Ifyou choose
= | to buy ee cortech the charges shown am 4D ofthe Mercator Of ArPxrt France. Sa You gap contract i ab nhs lars a con A povdes pret Bo voen, :

Bs ie, "0, ss ADVANCED PROTECTI ma

Name of Gap Contact

 

 

 

 

Term

     
 

 
 

 

   

i NO COOLING OFF PERIOD
State law does not provide for a “cooling off” or cancellation riod for this sale.After you sign this contract,

you change your mind. This notice does not apply to home solici 1 sales.

. | The Annual Percentage Rate may be negotiable with the Seller. The Seller may.assign this contract
and retain its right to receive a part of the.Finance Charge. be en :

 

 

   
 
 

cand we mus! sign INo oral changes are binding, et Signs &

‘Hany patol ie coast sro el alohor tats een

may extend the te for making some payinents without extending the
agreements.

‘Sea back for other important - ides
NOTICE TO RETAIL BUYER
Do not sign this contract in blank. ¥ *
You are entitled to a copy of the contract at the time you sign.
Keep it to protect your legal rights, 8
-You agree to the terms of this contract. You confirm that before signed this contract, we gave It to you, and you
to tasedtensg-review it. You confirm that you recelved'a completely filec-in copy when you signed it.

Date B2/BO14 BCE BiVerSi xAbayStaso: aes sDate @2/20/1

Co-Buyess-erd Omer Gwmers — A co-buyer i a person wha is responsi tor paying the erie dbl. An other owner is a person whose name is ox tte to tha vehicle tun =
‘does ral hue to pay the debt. Tha other owner agrees inthe eacunty mtetest in the vehicke given tous inthis contract ‘

ue

t Fe.

—_—___. C0-Buyer Signs
ft fnkorcing any of cur rights under shi contract without losing ham, For example, wa

      
  
   
 

‘Other onner signs hare 4 castle > cl

x : :
‘Setar Signs’_MNT, EPHRAIM CHRYSLER DODGE “cae @2/20/16a)X_ ae —?

Sefier assigns he igterest in ls contracts 5+. AL+L-¥-. BANK:

 

Zh

aaa

 

     

 

 

 

 

 

‘Assigned with recourse ca DD Assigned wih tmited recourse
ioe *CHRYSI-ER-« s
Selsr : Tithe
Ne OR or Sam mee msm meneieen — : :
Frvela 10k Rumrote or ret fom CombAUT WOON Own seas Sooo” ORIGINAL LIENHOLDER

Seller - Creditor (sometimes “we* or “us” in this *

Maica
New/Used » Year and Model Vehicle Number Primary Use For Which Purchased
Parsonal, fartuly, or household unless i
NEW aie | TOWN &:dOUNT -- “2cé4nciBexeRiagi1i |: Oegiome O
___ FEDERAL TRUTH-IN-LENDING DISCLOSURES Ingurance, You may buy the physical damage insur- Z
ANEMIA Aaa you Guest Woon ase le oe Wears
PERS ENIAGE ee Fequrrad to buy any ofer Insurance to obtain cred,
The cost of credit provided ‘THIS DOES NOT INCLUDE INSURANCE
your credit as to you or ON YOUR LIABILITY FOR BODILY
Meare | Sa | “theives. | favmengcha | | INJURY 1P8, PROPERTY, DAMAGE,
| : is INS

69 fe 11031,04]..-z9382,76 t 51214. aa |$—ste14-s0is| Ne eece Se ON

== HS 5 $ s i HIGHWAYS, -

“you may only cancel it if the seller agrees or for legal cause. You cannot cancel this contract simply because | F

HOW THIS CONTRACT CAN BE CHANGED. This contact conuns he ene SeegentyesBen you and ut weak a his contact semapectmustboinwiting_)
OTHER IMPORTANT AGREEMENTS as

1. FINANCE CHARGE AND PAYMENTS

a. How we will figure Finance Charge. We wil figure
the Finance Charge on a daily basis at.the Annual
Percentage Rate on the unpaid part of the Amount
Financed. f

b. How we will apply payments. We may apply each
Payment to the eamed and unpaid part af the Finance
Charge, to the unpaid part of the Amount Financed
and to other amounts you owe under this contract in
any order we choose.

" G: How late payments or early payments change what:

you must pay. We based the Finance Charge, Total of
Payments, and Total Sale Price shown on the front on
the assumpticn that you will make every payment on
the day it is due. Your Finance Charge, Total of
Payments, and Total Sale Price will be more if you pay
late and less if you pay early. Changes may take the
form of a larger or smaller final payment or, at our
“option, more or fewer payments of the same amount
.~ 8 your scheduled payment with a smaller final pay-
» Ment. We will send you a notice telling you about these

changes before the final schedufed payment is due.
d. You may prepay. You may Prepay all or part of the
unpaid part of the Amount Financed at any time with-
“out penalty. If you do so, you must pay the aarned and
‘unpaid part of the Finance Charge and all other

amounts due up to the date of your payment
2. YOUR OTHER PROMISES To US

a. Ifthe vehicle Is damaged, destroyed, or missing.
You agree to pay us all you owe under this contract
even if the vehicla is damaged, destroyed, or missing.

b, Using the vehicle. You agree not to ramove the:

vehicle from the U.S. or Canada, or to sell, rent, lease,
» “or transfer any interest in the vehicla of this contract
without our written permission, You ‘agree not to
‘expose the vehicle to misuse, selzure, ‘confiscation, or
involuntary transfer, If We pay any repair bills, storage
bills, taxes, fines, or charges on the vehicle, you agree
to repay the amount when we ask for it. :
- ¢. Security Interest, ~ .
. You give us a’security Interest in:
* The vehicle and ail parts or goods put on it;

* All money or goods received (proceeds) for the -

vehicle;
*  Ailinsurance, maintenance, service, or other con-
tracts we finance for you; and
* All proceeds from insutance, maintenance, ser-
vice, or other contracts we finance far you. This
includes any refunds of premiums or charges
* from the contracts.
This secures payment of all you owe on this contract.
ilalso Secures your other agreements in this contract.
You will make sure the title shows our security interest
(lien) in the vehicle. You will not allow any other security
interest to be placed on the title without our written
. permission. a
d. Insurance you must have on the vehicle.
* You agree to have physical damage insurance
" covering loss of or damage to the vahicle for the term
of this contract. The insurance must cover our interest
in the vehicle. If you do not have this insurance, we
may, if we choose, buy physical damage insurance.-If
we decide to buy physical damage insurance, we may
alther buy insurance that covers your interest and our
interest in the vehicle, or buy insurance that covers
only our interest to the extent permitted by applicable
+ law. If we buy either type of insurance, we will tell you
which type and the charge you must pay. The charge
will be the premium of the insurance and a finance
charge computed at the Annual Percentage Rate
shown on the front of this contract or, al our option, the
highest rate the law permits,
If the vehicle is lost or damaged, you agree that we
may use any insurance settlement to reduce what you
* owe or repair the vahicie.
@. What happens to returned insurance, mainte-
“nance, service, or other contract charges. |f we got
a refund on insurance, maintenance, service, or other
contract charges, you agree that we may subtract the
refund from what you owe,

 

3. IFYOU PAY LATE OR BREAK YOUR OTHER PROMISES
‘a,

‘You may olwe late charges. You will pay a late charge on -

@ach late payment as shown,on the front. Acceptance

of a late payment or late charge does not excuse your
» late payment or mean that you may keep making late

payments. oe e t

it you pay late, we may also take the steps dascribed
below, ;

b; You may have to pay all you owe at once. If you break
your promises (Gefaull), we may demand that you pay all
you owe on this contract at once. Default means:

* You do not pay any payment on time;
* You give false, incomplete, or misleading informa-
tion on a credit application;
* You ‘start a proceeding in bankruptcy or one is
: started against you or your property; or -
‘= You break any agreements in this contract,

The amount you will owe will be.the unpald part of the

Amount Financed plus the eamed and unpaid part of the
Finance Charge, any late charges, and any amounts due
- because you defaulted,

* €. You may have to pay collection costs. if we hire an

attorney who is not our salaried employee to collect what
you owe, you will pay the attorney's reasonable fee and
* Court costs the law permits. ii the vehicle is primarily for
personal, family, or housahokd use and the cash price is
$10,000 or less, the maximum attorney's fee you will pay
will be $100 plus 10% of the excess over $500 of the
amount due when we hire the attorney, ©

~ d. We may take the vehicle fram you. If you default, we-

may take (repossess) the vehicle from you if we do so
peacefully and the law allows it. If your vehicle has an
electronic tracking device, you agree that we may use the

. Gevice to find the vehicla, I! we take-the vehicle, any
accessories, equipment, and'replacement parts will stay
with the vehicle. If any personal items are in the vehicle,
We may store them for you at your expense. If you do not
ask for these Items back, we may dispose of themas the
law allows, é -

e. How you can get the vehicle back if we take It. It we
repossess the vehicle, you may pay to get it back
(redeem), We will tell you how'much to pay to redeem.
Your right to redeém ends when we sell the vehicle.

: 1. We will sell the vehicle it you do not get it back, If you

Go not redeem, we will sel! the vehicle. We will send you
a written noti¢e of sale before selling the vehicle.

We will apply the money from the sale; less allowed
‘expenses, to the amount you owe, Allowed expenses are
expenses we pay as a direct result of taking the vehicle,

holding it, preparing it for sale, and Selling it. Attorney fees.

and court costs the law permits are also allowed
expenses. If ary money is left (surplus), we will pay it to-
you unless the law requires us to pay i! lo someone else,

lf money from the sale is not enough to pay tha amount ».

you owe, you must pay the rest to us, If you do not pay
this amount when we ask, we may charge you interest at
@ fale not exceeding the highest lawtul rate until you pay.
g. What we may do about optional insurance, mainten-
ance, service, or other contracts. This contract may
contain charges for optional insurance, maintenance,
Service, or other contracts. If we demand that you pay all

" you owe at onca or we repossess the vehicle, we.may
claim benefits under these contracts and cancel them to
obtain refunds of uneamed charges {o reduce what you
owe or repair the vehicle as the law allows. If the vehicle

-~ 1s @ total loss ‘because it is confiscated, damaged, or

stolen, we may claim benefits under these contracts and
ancel them to obtain refunds of unearned charges to
reduce what you owe. .

 

WARRANTIES SELLER DISCLAIMS

Unless the Seller makes a written warranty, or enters
into a service contract within 90 days from the date of
this contract, the'Seller makes no warranties, express
or Implied, on the vehicle, and there will be no implied
Warranties of merchantability or of fitness for a
Particular purpose.

This provision doss not aHfect any warranties Covering the :

vehicle that the vehicle manufacturer may provide.

 

5.

“Used Car Buyers Guide. The information you see on the

window form for this vehicle is part of this contract.
Information on the window form overrides any contrary
Provisions in the contract of sale.

Spanish ‘Translation: Guia Para compradores de -

vehiculos usados. La informacién..que ve on el
formulario de la ventanilla para este vehicula forma

parte del presente contrato. La informacién del-

formularlo de la ventanilla deja sin efecto toda
disposicién en contrario contenida en el contrato de
venta. :

 

Servicing and Collection Contacts.
You agree that we may try to contact you in writing, by e-mail,

_ OF using prerecorded/artificial voice. massages, text

messages, and automatic telephone dialing systems, as the
law allows. You also agree that we may try to Contact you In
these and other ways at any address or telephone number
you provide us, even if the talaphone number is a cell phone
Aumber of the contact results in a charge fo you. F

 

ee

Applicable Lew . .
Federal law-and the law of the state of aur addrass shawn
‘on the front of this contract apply to ‘this contract,

NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH

THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR WITH.
THE PROCEEDS HEREOF, RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID. BY THE -
DEBTOR HEREUNDER, 7 oo : = e gt “em, kale te oe ey ae
‘The preceding NOTICE applies only to goods or services obtained primarily for personal, family, cr household use. in all other cases,
Buyer will not assert against any subsequent older or assignee ol this contract any claims or defansés the Buyer (debtor) may have
against the Soller, or against the manufacturer of the vehicig or equiprhent obtained, under this contract. Ses « ae

Form No. S53-NJ 444

 
i Se a ae a eae

TL LE t

da

PREFIX IDENTIFICATION NUMBER

2C4RC 1BGXG R1891 11

SUFFIX YEAR MAKE MODEL

2016 CHR TOW

BODY TYPE

WAGON

TYPE OF TITLE DUPLICATE NO GVWIWCAGTH

STANDARD 8

FEE ISSUE DATE VIN-REPLACEMENT

COLOR/MTLJHP

GD

DEALER 1D AXLES/PROP FUEL

16580N 2 0
18 A

F FLOOD
P-POLICE

85.00 02-29-2016

S-SALVAGE

OWNER(S) T-TAXI

BRIAN K STARKE
968 KINGS HWY APT H 19
WEST DEPTFORD NJ 08086 9344

L-LEMON LAW
A-ACTUAL MILEAGE

N-NOT THE ACTUAL MILEAGE

M-MILEAGE EXCEEDS THE
MECHANICAL LIMITS
NUMBER OF
OWNERS 2

DINA STARKE

NUMBER OF
LIENHOLDERS 1

OWNER DL/CC #:
|, CHIEF ADMINISTRATOR OF THE MOTOR VEHICLE COMMISSION OF THE STATE OF NEW JERSEY DO HEREBY CERTIFY THAT EVIDENCE OF PURCHASE OF OWNERSHIP, IN COMPLIANCE WITH THE LAWS
OF THE STATE OF NEW JERSEY, OF THE DESCRIBED ARTICLE, HAS BEEN RECORDED AND FILED WITH ME AND | DO HEREBY ISSUE THIS CERTIFICATE OF OWNERSHIP SUBJECT TO SECURITY
CONTROL

AGREEMENT OR LIEN, IF ANY AS STATED
‘sett AU350798

~ TL

SIGNATURE

State of New Hersey

MOTOR VEHICLE COMMISSION

LIEN RELEASED BY

‘SIGNATURE.

 

SECOND
RELEASE

 

TITLE

SECOND
LIENHOLDER

LIEN RELEASED BY

02-29-2016

eer aaa Tee AEN ha

SIGNATURE.

ALLY FINANCIAL INC
PO BOX 8140
COCKEYSVILLE

FIRST
LIENHOLDER
FIRST
RELEASE

MD 21030

spear ee er

E {SM/SS-1 (R10/15)

Oe aa OSE

TaN EA a ARAN ai any haar Sid Dias OAS ANN oty wb LAAE SD ADDIS AITO Aa dao
. == Se SS =

Nis a bn SN I

Reem atin

 

' FOLD AND TEAR AT PERFORATION

THIS IS A RECEIPT DOCUMENT ONLY

 

VIN: 2C4RC1BGXGR189111 MILEAGE: 18 A DUP: STATUS:
CHR 2016 WAGON TOW GD 8 AXLE;2 DEALER ID:16580N
TITLE I : 85.00
BRIAN K STARKE SALES TAX ; 0.00 =a >
968 KINGS HWY APT H 19 LFIS ; 0.00 ==
WEST DEPTFORD Nd 08086 9344 TOTAL : 85.00 =
85.00 I STANDARD =a
CO-OWNER (S) LIENHOLDER(S) ae
=a ()
DINA STARKE ALLY FINANCIAL INC a
=== (()
aoe
see (0

 
